Citation Nr: 1207036	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond November 30, 2008, based on a need for convalescence following left hand surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from August 1981 to June 1982 and from February 1983 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted a temporary total disability evaluation under 38 C.F.R. § 4.30 from October 12, 2008 through November 30, 2008, based on a need for convalescence following left hand surgery.  A 10 percent rating was assigned effective December 1, 2008.

In July 2009 and August 2010 rating decisions, the RO denied a rating in excess of 10 percent for the service-connected status post laceration of the left dorsal hand with injury to the left dorsalulnar cutaneous sensory nerves.  The Veteran has not filed a notice of disagreement with these determinations and the issue has not been certified for appellate review.  Hence, the matter will not be addressed in this decision.  


FINDING OF FACT

The competent medical evidence shows that the Veteran's left hand surgery necessitated one month of convalescence; further doctor-mandated excuse from work was not demonstrated and the surgery did not result in severe postoperative residuals or immobilization by cast.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond November 30, 2008, based on a need for convalescence following left hand surgery have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran was not provided with VCAA notice prior to the November 2008 rating decision because the benefit sought on appeal was granted.  The Veteran filed a notice of disagreement with the end date of the award - essentially requesting an extension of the temporary total rating.  This represents a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The February 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulation pertaining to the award of a temporary total rating based on convalescence, including what evidence was required for an extension of those benefits.  The Veteran was thus informed of the criteria necessary to establish an extension of the total rating.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve the benefit sought.  Furthermore, the Board finds that any error in the timing of the notice provided is harmless because the claim was readjudicated in an October 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's VA treatment records, an April 2009 EMG report, an April 2009 VA examination report, and the Veteran's statements.  The Veteran failed to report to a July 2010 VA examination.  

The April 2009 examination reports reflect that the examiners reviewed the Veteran's past medical history, and documented his current clinical manifestations sufficient to assess the disability status.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, VA's duty to assist has also been met in this case.  

Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2011).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2011).  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2011).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30 (2011).  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b) (2011).  Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  

The medical records show that the Veteran underwent a left wrist tendon exploration with tenosynovectomy on October 8, 2008 on an outpatient basis.  (The Board observes that in the November 2008 rating decision, the RO indicated that the surgery took place on October 12, 2008 and made the award effective from that date.  However, since the temporary total rating is actually effective from the first day of the month following hospital discharge or outpatient release (i.e., November 1, 2008), the specific date does not change the amount of the award and has no bearing on the issue on appeal).  He began therapy shortly after the procedure and was seen for an orthopedic consult two weeks later.  It was noted that his incision was well-healed and there was no sign of infection or drainage.  He was neurovascularly intact and able to extend his fingers as much as he was prior to the surgery.  There was minimal pain.  He was advised to continue with physical therapy and return in four weeks for an evaluation.  He was seen on November 24, 2008.  The Veteran reported some sensation of burning pain on the dorsum of his hand and he was not fully satisfied with his current results in flexion and extension of his fingers.  He remarked that it was significantly limiting his ability to perform his job, which required manual dexterity; however, he also said that the burning sensation was a nuisance rather than a limitation.  Physical examination showed that the incisions were well-healed; he was able to flex his fingers but not fully and he was unable to make a closed fist.  He was advised to continue with physical and occupational therapy until he stopped making progress.  A January 2009 occupational therapy discharge note indicated that the Veteran had not met his goals and was being discharged from therapy because he missed so many appointments.  In a March 2009 orthopedic consult note, it was reported that the Veteran had 10 no-shows for his occupational therapy appointments since November 24, 2008.  He was again advised to continue with physical and occupational therapy.  Upon VA examination in April 2009, the Veteran stated that he was employed full-time as a PAS technologist.  His employment had been for the past two to five years.  However, it was also noted that he was presently laid off related to cutbacks since October 2008.  With regard to time missed over the previous 12 months, he responded that he missed approximately three days due to left hand pain.  EMG testing showed an abnormal study due to an absent left dorsal ulnar cutaneous sensory response.  A June 2009 orthopedic surgery note indicated that his condition was stabilizing and he would have to deal with his complaints during his life with bracing and anti-inflammatory use.  Additional surgery was not advised.  A December 2009 orthopedic surgery note indicated that the Veteran reported continuing scarring and a decreased range of motion and function.  Physical examination showed full flexion and extension of his fingers on the left hand.  He was 10 degrees short of full extension of the left wrist.  There was thickening of the extensor tendons.  He was referred to pain management for treatment options.  The physician noted that it would be a chronic pain that he would have to manage and that it may affect his activity.  The Veteran was scheduled for a VA examination in July 2010; he failed to report.  

The Board finds that an extension of the temporary total disability rating beyond November 30, 2008 is not warranted for convalescence following left hand surgery.  The evidence fails to demonstrate that the Veteran's left hand surgery resulted in the need for doctor-mandated convalescence (i.e., the Veteran could not return to work) beyond November 30, 2008.  See Seals, supra.  The Veteran has asserted that his doctor did not release him to return to work following the surgery that was conducted in October 2008.  However, he has not presented a written statement from his physician to that effect, and the post-surgical medical records do not indicate that the Veteran was advised to not return to work after November 30, 2008.  In fact, in November 2008, the Veteran stated that his hand symptoms were significantly limiting his ability to perform his job, which required manual dexterity; however, he also said that the burning sensation was a nuisance rather than a limitation.  Hence, it appears that the Veteran had returned to work at this time.  Furthermore, upon VA examination in April 2009, the Veteran reported that he had been laid off due to cutbacks in his organization.  There is no evidence that he was selectively laid off due to his hand problems.  

Additionally, the evidence does not reveal that the Veteran has incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or major joint immobilization in a cast at any point following the November 30, 2008 termination of the temporary total rating as outlined in 38 C.F.R. § 4.30.  In the absence of the conditions enumerated above, there is no legal basis for the assignment of additional convalescence benefits beyond November 30, 2008.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment, as well as the medical evidence in his file.  He is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's left hand disability post-surgery is more probative for the purposes of assigning a temporary total rating.  To the extent that he may argue or suggest that the clinical data supports an extension of the temporary total disability rating, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total disability rating following left hand surgery under 38 C.F.R. § 4.30 beyond November 30, 2008.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond November 30, 2008, based on a need for convalescence following left hand surgery is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


